MEMORANDUM**
Thomas Joseph Skavinsky, Sr. appeals the revocation of supervised release and imposition of a ten-month sentence, following his violation of a special condition set forth in his original sentence for violation of 21 U.S.C. § 841.
Counsel for Skavinsky has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that he is unable to find issues that warrant review, and a motion to withdraw as counsel of record. Skavinsky has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues for review. Because we find the appeal to be without merit, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.